t c no united_states tax_court john m rebecca a dunaway petitioners v commissioner of internal revenue respondent docket no filed date petitioners are pro_se litigants held under sec_7430 i r c petitioners are not entitled to recover as litigation costs any amounts representing the value of their research time held further petitioners are entitled to recover as litigation costs out-of-pocket postage and delivery costs and their mileage costs and parking fees incurred to attend a court hearing john m dunaway and rebecca a dunaway pro sese thomas j travers and aimee r lobo-berg for respondent opinion swift judge this case is before us under sec_7430 on petitioners’ motion for litigation costs respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax which determination respondent has conceded respondent agrees that his position in his notice_of_deficiency was not substantially justified and that petitioners are to be regarded herein as the prevailing_party for purposes of the instant motion for litigation costs also respondent has conceded that petitioners are entitled to recover dollar_figure in litigation costs consisting of the dollar_figure court filing fee and dollar_figure in postage and delivery costs the primary issues for decision are whether the pro_se petitioners herein are entitled to recover as litigation costs amounts representing the value of their research time and additional out-of-pocket postage and delivery costs and out- of-pocket mileage costs and parking fees incurred by petitioner1 to attend the court hearing in this matter unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner in the singular are to petitioner john m dunaway background at the time the petition was filed petitioners resided in meridian idaho petitioners timely filed their joint federal_income_tax return on date respondent mailed to petitioners the notice_of_deficiency on date petitioners mailed to the court by certified mail a three-page letter which was filed by the court as petitioners’ petition original petition with the original petition petitioners did not submit the dollar_figure court filing fee that was due rule b the envelope in which the original petition was mailed is in evidence and a postage cost therefor of dollar_figure is indicated on the envelope on date petitioners mailed to the court by certified mail an amended petition in proper form and included the dollar_figure filing fee on or about date after various communications with petitioners respondent conceded the dollar_figure tax_deficiency determined against petitioners and petitioners mailed to respondent’s portland office by certified mail a letter in which petitioners set forth their claim for litigation costs on date at a cost of dollar_figure petitioners delivered to the court via federal express their motion for an award of litigation costs with an attached expense report the nature of these referenced communications is not reflected in the record and petitioners claim no costs relating thereto original expense report therein petitioners claimed costs of dollar_figure for the court filing fee dollar_figure for postage delivery and office supplies dollar_figure for lost wages and dollar_figure for the purported value of petitioners’ research time also in april of at a cost of dollar_figure petitioners delivered to respondent via federal express additional documents relating to their motion for litigation costs on date a hearing on petitioners’ motion for litigation costs was held in boise idaho to attend the hearing petitioner drove his car the 30-mile round trip from petitioners’ home in meridian to the courthouse in boise and petitioner incurred dollar_figure to park his car while attending the court hearing petitioner’s wife did not accompany petitioner to the courthouse and apparently went to work on date petitioners mailed to the court by certified mail a revised five-page expense report which claimed dollar_figure relating to the automobile mileage costs to travel to the petitioners calculated the dollar_figure in lost wages in anticipation that both petitioners would attend the scheduled court hearing on date and that each petitioner would lose dollar_figure in wages to do so the dollar_figure for petitioners’ research time was calculated at dollar_figure per hour for hours included in the research time are time estimates for making phone calls and emails which time also apparently was calculated at the same dollar_figure hourly rate under fed r evid the court takes judicial_notice of the location of meridian idaho approximately miles from boise date court hearing5 and dollar_figure relating to the parking fee the revised expense report also reflected a reduction to dollar_figure for petitioner’s lost wages an increase to dollar_figure for postage delivery and office supplies and an increase to dollar_figure relating to the purported value of petitioners’ research time on date petitioners also mailed to the court by certified mail petitioners’ reply to respondent’s memorandum brief petitioners’ reply brief the envelope in which petitioners’ reply brief was mailed is in evidence and a mailing cost of dollar_figure is indicated thereon we note that petitioners apparently did not serve upon respondent’s counsel copies of any of the documents that petitioners submitted to the court and petitioners do not claim any postage or delivery costs relating to service copies below is a schedule by category of petitioners’ claimed litigation costs reflecting the differing amounts petitioners claim in their original and in their revised expense reports petitioners calculated the dollar_figure mileage costs at dollar_figure per mile for miles the reduced dollar_figure for lost wages was calculated at dollar_figure per hour for hours the increased dollar_figure relating to petitioners’ research time actually reflected a reduction from hours in the original expense report to hours in the revised expense report but the increased dollar_figure apparently included additional alleged costs of phone calls copying and office supplies the record does not indicate the hourly rate petitioners used in their revised calculation type of cost court filing fee research time lost wages postage delivery and office supplies mileage parking total original expense report dollar_figure dollar_figure dollar_figure dollar_figure revised expense report dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure discussion a prevailing_party may be awarded reasonable_litigation_costs incurred in connection with a case filed in this court sec_7430 rule respondent concedes that petitioners qualify as prevailing parties under the requirements of sec_7430 and that no limitation under sec_7430 applies to preclude petitioners from qualifying for an award of litigation costs under sec_7430 as stated above respondent concedes that petitioners are entitled to an award of litigation costs of dollar_figure for the court filing fee and dollar_figure for various postage and delivery costs value relating to research time petitioners claim that they are entitled to recover as litigation costs under sec_7430 dollar_figure relating to the value of petitioners’ research time with two exceptions we treat as the costs at issue herein only those costs reflected in petitioners’ revised expense report respondent argues that petitioners are not entitled to recover anything for the value relating to petitioners’ research time the courts have consistently held that under sec_7430 pro_se taxpayers may not be awarded an amount reflecting the value of their personal time in handling the litigation even though fees taxpayers pay to attorneys to handle the litigation would be recoverable see eg 87_tc_838 pro_se taxpayer who also was an attorney not entitled to the value of his time in handling the litigation petitioners are not entitled to an award under sec_7430 with respect to the value or costs relating to petitioners’ research time petitioners also argue that at the least they should be able to recover wages petitioner lost on date the day of the court hearing a monday on which petitioner would have worked had it not been necessary to attend the hearing at the hearing petitioner acknowledged that he had paid vacation_leave available from his employer in order to attend the date hearing but that he was not planning to take such paid leave the evidence does not indicate whether petitioner ultimately took paid leave and we do not know whether petitioner actually lost any wages to attend the date hearing for lack of substantiation and without deciding the legal issue as to whether petitioner as a pro_se litigant would have been entitled to recover as litigation costs an amount reflecting lost wages we do not award petitioners herein litigation costs with respect to claimed lost wages postage delivery costs as indicated respondent concedes that petitioners under sec_7430 are entitled to recover a total of dollar_figure in postage costs set forth in the schedule below for each mailing and delivery are the total_amounts petitioners claim they are entitled to recover as postage and delivery costs under sec_7430 and the specific amounts respondent concedes date postage delivery costs dollar_figure dollar_figure postage for original petition dollar_figure postage for amended petition dollar_figure postage for letter to irs dollar_figure federal express motion to court dollar_figure -- federal express letter to irs dollar_figure -- postage for unspecified mailing postage for revised expense report to court dollar_figure postage for reply brief to court petitioners claim respondent concedes -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure -- dollar_figure dollar_figure total this dollar_figure reflects postage cost and the purported cost of office supplies petitioners do not separately identify the costs of postage and office supplies relating to this date mailing this dollar_figure was omitted from petitioners’ revised expense report but such amount was included in the original expense report and was conceded by respondent we include the cost of this date delivery as part of petitioners’ motion for litigation costs petitioners claim that this dollar_figure represents postage and office supplies relating to an alleged date mailing but no evidence indicates that this mailing occurred this dollar_figure relates to the certified mailing of petitioners’ reply brief which was submitted after petitioners’ revised expense report we include the cost of this date mailing as part of petitioners’ motion for litigation costs with regard to the date mailing to the court the envelope in which petitioners mailed the original petition verifies that petitioners incurred a cost of dollar_figure with regard to the date mailing to the court respondent has conceded dollar_figure but petitioners claim dollar_figure for postage and related office supplies the amended petition consists of the same number of pages as the original petition and we conclude that petitioners likely incurred the same cost to mail the amended petition as they incurred to mail the original petition or dollar_figure the record does not contain any substantiation of additional office supplies purchased in connection with this mailing and we do not award petitioners any amount with regard thereto with regard to the date mailing to respondent respondent has conceded dollar_figure but petitioners claim dollar_figure the date letter is not contained in the record but respondent has conceded its existence and in light of the established cost of petitioners’ other mailings we conclude that petitioners incurred a cost of dollar_figure to mail the date letter to respondent with regard to the two date federal express deliveries one to respondent and one to the court respondent has conceded the full amounts claimed by petitioners with regard to an alleged date mailing petitioners claim dollar_figure for postage and office supplies the record does not contain any substantiation of this purported mailing with regard to the date mailing to the court of the five-page revised expense report petitioners claim to have incurred an estimated cost of dollar_figure the evidence indicates that the cost to mail the revised expense report likely was at least as much as the cost to mail the original and amended petitions which each were three pages petitioners have not substantiated a higher amount for the cost of this mailing we conclude that petitioners incurred a cost of dollar_figure to mail the revised expense report the envelope in which petitioners’ reply brief was mailed to the court verifies that petitioners incurred a cost of dollar_figure with regard thereto we award petitioners a total of dollar_figure for postage and delivery costs which includes the dollar_figure respondent already has conceded as summarized below date -- awarded postage and delivery costs postage for original petition to court postage for amended petition to court postage for letter to irs federal express letter to irs federal express motion to court postage for revised expense report to court postage for reply brief to court total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mileage parking the amounts petitioners claim they are entitled to recover under sec_7430 relating to mileage and parking costs are as follows date type of cost mileage parking total amount dollar_figure dollar_figure dollar_figure the parties are in significant disagreement as a matter of law with regard to whether petitioners are entitled to recover under sec_7430 their out-of-pocket costs for mileage and parking fees petitioners argue that their out-of-pocket costs qualify as general litigation costs under the language of sec_7430 respondent argues that because petitioners’ out-of-pocket costs do not fall within any of the specific categories of recoverable costs under sec_7430 through b iii such costs as a matter of law are not recoverable set forth below is the relevant language of sec_7430 sec_7430 definitions --for purposes of this section-- reasonable_litigation_costs the term reasonable_litigation_costs includes-- a reasonable court costs and b based upon prevailing market rates for the kind or quality of services furnished-- i the reasonable expenses of expert witnesses ii the reasonable cost of any study analysis engineering report test or project and iii reasonable fees paid_or_incurred for the services of attorneys it is respondent’s position that mileage and parking costs are not recoverable under sec_7430 when they were incurred by the taxpayer or by an attorney hired by the taxpayer and included as part of the fees and costs reimbursed to the attorney respondent refers us to three memorandum opinions of this court that have held that mileage and parking costs incurred by pro_se taxpayers are not expenses which qualify as recoverable litigation costs under sec_7430 petito v commissioner tcmemo_2002_271 mileage and parking fees denied mason v commissioner tcmemo_1998_400 mileage denied buck v commissioner tcmemo_1993_16 mileage and parking fees denied none of these memorandum opinions that deal with pro_se taxpayers however elaborates at any length on its rationale for excluding out-of-pocket costs for mileage and parking fees from the general definition of litigation costs under sec_7430 and memorandum opinions of this court are not regarded as binding precedent 67_tc_647 revd in part on other grounds 565_f2d_1234 2d cir we note that respondent’s argument that petitioners are not entitled to recover out-of-pocket costs such as mileage and parking fees because they are not enumerated under sec_7430 through b iii is inconsistent with respondent’s concession herein that petitioners are entitled to recover dollar_figure in substantiated out-of-pocket postage and delivery costs which also are not enumerated in sec_7430 through b iii we also note that federal courts interpreting other attorney’s fee award statutes generally have allowed pro_se litigants to recover out-of-pocket costs such as mileage and parking fees under the general language of the attorney’s fee award statute of the freedom_of_information_act foia u s c sec_552 two courts of appeals and one district_court have allowed pro_se litigants to recover mileage and parking fees 49_fedappx_646 7th cir transportation costs and parking fees awarded 821_f2d_930 2d cir transportation costs parking fees and other out-of- pocket costs awarded blazy v tenet no u s dist lexis at d d c date mem postage and transportation costs generally awardable if substantiated under the attorney’s fee award statute of the equal_access_to_justice_act eaja u s c sec the language of which closely resembles the relevant language of sec_7430 at least two district_court opinions have awarded pro the freedom_of_information_act u s c sec_552 provides the court may assess against the united_states reasonable attorney fees and other litigation costs reasonably incurred in any case under this section in which the complainant has substantially prevailed the relevant language of the equal_access_to_justice_act u s c sec d provides for the purposes of this subsection-- a fees and other expenses includes the reasonable expenses of expert witnesses the reasonable cost of any study analysis engineering report test or project which is found by the court to be necessary for the preparation of the party’s case and reasonable attorney fees se litigants mileage and parking fees 232_fsupp2d_18 e d n y in addition to items specifically listed in the statutory language courts permit pro_se litigants to recover telephone postage travel and photocopying costs under the eaja march v brown vet app a pro_se litigant may if a prevailing_party recover all ‘expenses including postage and transportation costs ordinarily arising in the course of providing legal services’ to a client quoting cook v brown vet app but see 6_fsupp2d_1 d d c awarded pro_se litigant photocopying costs but not taxi fares and postage revd on other grounds 178_f3d_1315 d c cir in cases under the attorney’s fee award provisions of eaja as in this case involving sec_7430 the government has resisted any award of various out-of-pocket costs even when the costs were incurred by attorneys on behalf of their clients most courts have rejected such a narrow reading of the statutory provisions and generally have allowed such out-of-pocket costs to be recovered in intl woodworkers of am local v donovan 792_f2d_762 9th cir the ninth circuit_court of appeals to which an appeal in this case would lie stated that the expenses enumerated in eaja are set forth as examples not as an exclusive list and awarded postage courier telephone and attorney travel costs as routine under all other fee statutes see also eg 862_f2d_1333 8th cir items listed only examples of expenses for which compensation may be granted 827_f2d_735 fed cir court has authority to award costs customarily charged to the client trial_court must use its discretion in view of the record before it to determine whether a specific expense may be recovered 808_f2d_9 2d cir examples of allowable expenses set out in eaja are not exclusive postage transportation telephone and photocopying costs reimbursable as reasonable fees and expenses 569_fsupp_943 n d cal eaja defines other expenses such as travel and telephone calls incurred by plaintiff’s attorneys by example rather than by limitation due to the statute’s use of the word includes the tenth circuit and the d c circuit courts of appeals are the only two courts of appeals of which we are aware that have held that only costs specifically enumerated in the statute are recoverable under eaja even when the out-of-pocket costs are incurred by a litigant’s attorney see eg 803_f2d_575 10th cir costs for travel_expenses and postage fees are not authorized 776_f2d_1066 d c cir photocopying costs recoverable but no award for postage and messenger services taxi fares and other travel costs or telephone 724_f2d_211 d c cir photocopying costs recoverable under eaja but no award for postage taxi fares or other out-of-pocket costs citing 554_fsupp_715 d d c recoverable costs are limited to those costs enumerated under u s c sec and eaja’s provision for recovery_of fees and other expenses was not intended to include postage transportation meals or other related expenses under the civil rights attorney’s fees awards act u s c sec at least two courts of appeals involving litigants represented by attorneys have awarded costs beyond those specifically enumerated by the statutory language and we have found none that limits awardable costs to only those specifically enumerated see 698_f2d_1181 11th cir with the exception of routine office overhead normally absorbed by the practicing attorney all reasonable expenses_incurred in case preparation during the course of litigation or as an aspect of settlement of the case may be taxed as costs under u s c section including postage travel and telephone 611_f2d_624 6th cir reasonable out-of-pocket expenses_incurred by the attorney which are normally charged to a fee- paying client in the course of providing legal services such as travel and telephone costs recoverable under u s c section in cases involving sec_7430 and out-of-pocket costs incurred by attorneys on behalf of their clients the courts including this court uniformly allow an attorney’s fee award to include various out-of-pocket costs see 768_fsupp_286 s d cal costs for mileage awarded affd 981_f2d_1260 9th cir austin v commissioner tcmemo_1997_157 costs for mileage and parking fees awarded see also 100_tc_457 ndollar_figure itemized mileage and parking costs deemed conceded by respondent and awarded by the court affd in part and revd in part on other grounds 43_f3d_172 5th cir we perceive no material distinction between substantiated out-of-pocket costs recoverable by a taxpayer who is represented by an attorney and substantiated out-of-pocket costs incurred by a taxpayer who is not represented by an attorney also with regard specifically to out-of-pocket costs incurred by pro_se taxpayers we perceive no distinction between those out-of-pocket costs conceded by respondent herein such as postage and delivery costs and those out-of-pocket costs that are disputed herein such as mileage and parking fees neither type of out-of-pocket cost is specifically enumerated under sec_7430 and both types of out-of-pocket costs would appear to be recoverable only under a broad meaning of the word includes as used in sec_7430 further it is helpful to consider how courts have interpreted the specific word includes in the context of a number of different statutory provisions generally the word includes is interpreted by the courts as a word of enlargement not of limitation see eg 314_us_95 the term including used in a section of the federal farm loan act of date ch 39_stat_380 is not one of all-embracing definition but connotes simply an illustrative application of a general principle 757_f2d_1047 9th cir definitional term includes used in a section of the california revenue and taxation code governing cigarette_tax is one of enlargement not of limitation revd on other grounds 474_us_9 heffner v ketchen p idaho the word including used in an idaho tax_lien statute is generally a term of enlargement may be used as a word of addition and indicates something not included being sometimes used as equivalent to also or and of particular interest is the fact that the word includes as used in the internal_revenue_code or its predecessors has been interpreted by the courts broadly see eg 141_f2d_54 3d cir in view of sec_1111 a_trust was considered a transferee although sec_526 of the internal_revenue_code of ch 47_stat_257 defining transferee did not enumerate trusts as part of the definition of transferee 80_f2d_934 10th cir the word ‘including’ has various shades of meaning sometimes of restriction and sometimes of enlargement and as used in a predecessor of the internal_revenue_code was not intended to limit distraint of delinquent taxpayer’s goods to those enumerated significantly courts interpreting statutory language that utilizes both the word includes and the word means in different parts of the same statutory provision have held that those two words in the context of such a juxtaposition have different interpretations interpreting section of the revenue act of ch 44_stat_17 the supreme court in 293_us_121 concluded that includes and means are to be interpreted differently when both are used in the same statutory provision the supreme court interpreted the word includes to indicate that what follows contains general examples ie not an exclusive list and interpreted the word means to indicate that what follows contains the complete definition ie an exclusive list the natural distinction would be that where means is employed the term means and the language that follows are to be interchangeable equivalents and that the verb includes imports a general class some of whose particular instances are those specified in the language that follows the term includes id pincite n we note that the operative and relevant word used in sec_7430 relating to litigation costs is includes while the operative word used in sec_7430 relating to administrative costs is means dollar_figure in the context of other nontax federal statutes when both words includes and means are used within the same statutory provision courts have held that the word includes is a term of enlargement and extension and that the word means is a term of enumeration and limitation am sur co v marotta 287_us_513 relating to federal bankruptcy statute 576_f2d_1285 8th cir relating to federal bankruptcy statute 730_fsupp_1535 d wyo relating to department of interior federal regulatory language affd 970_f2d_757 10th cir brown v scott paper worldwide co p 3d wash relating to state employment statute dollar_figure the relevant portion of sec_7430 provides sec_7430 reasonable_administrative_costs the term reasonable_administrative_costs means-- a any administrative fees or similar charges imposed by the internal_revenue_service and b expenses costs and fees described in sec_7430 paragraph b we acknowledge that in certain contexts the words includes and including have been interpreted as words of limitation and confinement see eg 161_f2d_168 4th cir includes as used in the fair labor standards act provision that the word employee includes any individual employed by employer is a term of limitation indicating what belongs to a genus rather than a term of enlargement citing 221_us_452 television transmission inc v pub utils continued we believe that the out-of-pocket costs for mileage and parking fees incurred by petitioner in order to attend the court hearing herein are covered by the term litigation costs under the language of sec_7430 that applies to tax_court litigation sec_7430 defining reasonable_litigation_costs does not contain an exclusive list of items recoverable as litigation costs especially in light of the paragraph’s use of the word includes as opposed to the word means we summarize our analysis as follows a majority of courts interpreting other federal attorney’s fee award statutes allow substantiated out-of-pocket costs for postage and delivery and for mileage and parking fees when incurred by pro_se litigants sec_7430 uses the expansive nonexclusive word includes as opposed to means when defining litigation costs and respondent herein concedes postage and delivery costs to be recoverable litigation costs under sec_7430 even when incurred by pro_se taxpayersdollar_figure continued commn p 2d cal although ‘includes’ is ordinarily not a word of limitation a legislative declaration that ‘public utility’ includes those performing certain enumerated services is not a declaration that those performing other services not encompassed by the services enumerated are public_utilities subject_to control and regulation by the public_utilities commission citations omitted we note that there are no treasury regulations promulgated specifically under sec_7430 relating to litigation costs there are treasury regulations promulgated under sec_7430 relating to administrative costs and they provide see sec_301_7430-4 proced admin regs an enumeration comparable to the specific enumeration of the statutory language of sec_7430 after such enumeration continued petitioners are awarded an additional dollar_figure for mileage and dollar_figure for parking to attend the date hearing conclusion in summary based on respondent’s concessions and our conclusions petitioners are awarded litigation costs for the court filing fee various postage and delivery charges mileage continued however those regulations relating specifically to administrative costs also expressly provide that additional out- of-pocket costs when billed separately by a litigant’s attorney may be recoverable as administrative costs as follows necessary costs incurred for travel expedited mail delivery messenger service expenses while on travel long distance telephone calls and necessary copying fees imposed by the internal_revenue_service any court bank or other third party may be reasonable_administrative_costs sec_301 c proced admin regs another noteworthy point is that the regulations promulgated under sec_7430 relating to administrative costs contain a subparagraph which make reference to litigation costs as follows litigation costs include-- i costs incurred in connection with the preparation and filing of a petition with the united_states tax_court or in connection with the commencement of any other court_proceeding and ii costs incurred after the filing of a petition with the united_states tax_court or after the commencement of any other court_proceeding sec_301_7430-4 proced admin regs as will be noted the above language in subdiv ii of the regulation provides no list or enumeration comparable to the list set forth in the statutory language of sec_7430 through b iii and it broadly and simply refers without any limitation to litigation costs as those costs incurred relating to the handling of a case costs and parking fees relating to this litigation as outlined below awarded litigation costs amount dollar_figure court filing fee postage and delivery dollar_figure dollar_figure mileage dollar_figure parking total dollar_figure other arguments made by petitioners such as a claim for punitive_damages are without merit and are rejected for the reasons stated we shall award petitioners litigation costs in the amount of dollar_figuredollar_figure an appropriate order and decision will be entered as indicated petitioners calculated their mileage costs at dollar_figure per mile when the government’s actual allowable mileage reimbursement rate effective on date was dollar_figure5 fed reg date therefore at the applicable_rate which we use miles traveled results in dollar_figure in mileage costs the amounts at issue and the amounts awarded herein are small issuance of this opinion however is appropriate due to the repetitive nature of the costs involved and due to the need to clarify for pro_se taxpayers as well as for represented taxpayers the available recovery under sec_7430 of out-of- pocket costs such as postage mileage and parking fees
